Citation Nr: 1023190	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-38 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from December 1967 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied a 
total rating for compensation purposes based on individual 
unemployability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that the record supports assignment of a 
total rating for compensation purposes based on individual 
unemployability as his service-connected disabilities render 
him unemployable.  In March 2009, the Veteran submitted a 
written statement in which he stated "I [want a] 100 
percent."  The Veteran's written statement may be reasonably 
construed as a request for increased evaluations for his 
service-connected disabilities.  The RO has not had an 
opportunity to act upon the claims.  The issues of the 
Veteran's entitlement to increased evaluations for his Type 
II diabetes mellitus, right knee injury residuals, right 
ankle disability, right lower extremity diabetic peripheral 
neuropathy, left lower extremity diabetic peripheral 
neuropathy, right leg injury residuals, and erectile 
dysfunction are inextricably intertwined with the issue of 
his entitlement to a total rating for compensation purposes 
based on individual unemployability given that such a 
determination requires an accurate assessment of the 
functional impairment associated with all of the Veteran's 
service-connected disabilities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's entitlement 
to increased evaluations for his Type II 
diabetes mellitus, right knee injury 
residuals, right ankle disability, right 
lower extremity diabetic peripheral 
neuropathy, left lower extremity diabetic 
peripheral neuropathy, right leg injury 
residuals, and erectile dysfunction.  The 
Veteran and his accredited representative 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issues are not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issues.  

2.  Then readjudicate the Veteran's 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If the benefit sought 
on appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

